         Case 4:20-cv-04287 Document 12 Filed on 01/04/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                              UNITED STATES DISTRICT COURT                         January 07, 2021
                               SOUTHERN DISTRICT OF TEXAS                         Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

ESTATE OF RHOGENA ANN NICHOLAS                   §
and                                              §
ESTATE OF DENNIS TUTTLE,                         §
                                                 §
           Deceased.                             §
                                                 §   CIVIL ACTION NO. 4:20-CV-04287
                                                 §
                                                 §
                                                 §
                                                 §


            ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                       HELD ON January 4, 2021at 9:00 AM

          Appearances:         Michael Patrick Doyle
                               L. Boyd Smith, Jr.
                               Christy L. Martin
                               (Court Reporter: H. Alcaraz)


The following rulings were made:

          Pursuant to phone conference, this matter is taken under advisement. An Order shall

issue.

          It is so ORDERED.

          SIGNED on this 4th day of January, 2021.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
